Title: To George Washington from Colonel Henry Jackson, 1 February 1777
From: Jackson, Henry
To: Washington, George



Sir
Boston Feby 1. 1777

I had the honor a few days sinse of receving by the hands of the Selectmen of this City, your Excellencys Letter of  date, inclosing an appointment to the Command of one of the additional sixteen Regiments

to be raised in the servise of the United States with my recruitg orders, accompanied with a warrant on the paymaster General for ten thousand dollars—This is the first opportunity I have had to acknowledge my acceptance of this appointment which I esteem highly honorable and for which I very sincerely thank your Excell⟨ency⟩.
You may be assure’d sir my ⟨mutilated⟩ exertions shall be to deserve the confidence whic⟨h⟩ you have been pleased to place in me, and nothing on my part shall be wanting to complete the recruiting of my Regiment for the field with all possible promptness & dispatch.
General Knox will inform your Excelly of the difficulty of raising the Regiment, under the present regulations of this State respecting the recruiting service.
In conformity to your Excellencys desire I propose for your approbation David Cobb Esqr. as Lt Colonel, and John Steel Tyler Esqr. Major, as the other two field Officers of the Regiment. they are both gentlemen whom General Knox and myself flatter ourselves will do honor to your Excellency and the service of their Country.
I shall take great care that all the other nominations are such as will be for the reputation of the Army.

H.J.

